Exhibit 10.285

 

AMENDMENT

TO THE CHARLES SCHWAB CORPORATION

LONG TERM INCENTIVE PLAN

 

Section 9(a) of The Charles Schwab Corporation Long Term Incentive Plan (the
“LTIP”) is amended in its entirety to read as follows, effective for target
awards made on or after July 19, 2004:

 

  “(a) Death or Disability. If a Participant’s employment is terminated as a
result of death or disability at any time after the first two years of a
Performance Period (and before completion of the Performance Period), such
Participant or Participant’s estate shall be entitled to receive the entire
Award such Participant would have been entitled to, based on Company performance
and payable at the time Awards are paid to all other Participants for such
Performance Period. If a Participant’s employment is terminated as a result of
death or disability at any time during the first two years of a Performance
Period (and before completion of the Performance Period), such Participant shall
be entitled to receive a pro-rated Award, based on the number of whole months in
the Performance Period prior to the Participant’s termination and payable at the
time Awards are paid to all other Participants for such Performance Period.”